DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
In the claim set filed on 06 DECEMBER 2021 has been considered.  Claim 19 has been amended because of a pending 112(b) issue.  Claims 20-26 are new.  Current pending claims are Claims 1-11 and 18-26 are pending.  
Response to Amendment
Applicant’s arguments, see REMARKS, filed 06 DECEMBER 2021, with respect to the 112(b) rejection and the art rejections have been fully considered and are persuasive.  The 112(b) rejection and the art rejections has been withdrawn. 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the REMARKS filed on 06 DECMEBER 2021, Applicant has asserted that the reference to MULLER does not anticipated or teach the claimed invention.  In particular, the MULLER reference fails to disclose at least the ‘second valve having a second valve outlet…the second valve selectively fluidly connecting a first well of the second set of fluid wells to the fluidic circuit when in a first well position …’.   As asserted by the Applicant, the arrangement in Figure 21 of MULLER does not have valve 142 selectively fluidly connect to reservoir 116 to the subassembly 141.1.  Each individual reservoir 116 is fluidly connected to its respective subassembly 141 regardless of the position of the valve 142.  Therefore the MULLER reference does not anticipate the language of 
Similarly, as recited the Claim 18, the MULLER reference fails to teach the ‘second valve rotary body to rotate to a plurality of second valve positions such that the second valve selectively permits flow from a selected one of the second fluid well port and the second valve inlet port to the second valve outlet port or from the second valve inlet port to the bypass port.’  The MULLER reference discloses a rotary valve that selectively connects input conduit 143 to one of a conduit 267 of conduits 133 or conduit 267.  This is what is recited in the claim language, and the valve 142 in MULLER is not able to connect any conduit 1332-133.11 to conduit 133.1
Claims 1-11 and 18-26 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T MUI whose telephone number is (571)270-3243. The examiner can normally be reached M-Th 6 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





CTM




/CHRISTINE T MUI/Primary Examiner, Art Unit 1797